EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Michelle Carniaux (Reg. 36,098) on March 24, 2021.

The application has been amended as follows: 

Cancelled claim 12.

Replaced claims 11, and 17 - 18 with the following:

Claim 11, (Currently Amended)  
A method for optimizing an active regeneration of a diesel particulate filter of a motor vehicle, comprising:
a. ascertaining information regarding a planned travel route of the motor vehicle;
b.  determining, based on the ascertained information regarding the planned route, whether a remaining travel time is less than a time needed for an upcoming regeneration of the diesel particulate filter, the remaining travel time being an amount of time remaining for the motor vehicle to complete the planned travel route; and
c. based on the determining, preventing initiation of the active regeneration of the diesel particulate filter when the remaining travel time is less than the time needed for the upcoming regeneration of the diesel particulate filter;
wherein the active regeneration of the diesel particulate filter is initiated, as soon as the active regeneration has been prevented more often than a specifiable number of times.

Claim 17, (Currently Amended)  
A non-transitory machine-readable storage medium on which is stored a computer program for optimizing an active regeneration of a diesel particulate filter of a motor vehicle, the computer program, when executed by a computer, causing the computer to perform:
a. ascertaining information regarding a planned travel route of the motor vehicle;
b.  determining, based on the ascertained information regarding the planned route, whether a remaining travel time is less than a time needed for an upcoming regeneration of the diesel particulate filter, the remaining travel time being an amount of time remaining for the motor vehicle to complete the planned travel route; and
c. based on the determining, preventing initiation of the active regeneration of the diesel particulate filter when the remaining travel time is less than the time needed for the upcoming regeneration of the diesel particulate filter;
wherein the active regeneration of the diesel particulate filter is initiated, as soon as the active regeneration has been prevented more often than a specifiable number of times.

Claim 18, (Currently Amended)  
An electronic control unit, configured to optimize an active regeneration of a diesel particulate filter of a motor vehicle, the electronic control unit configured to:
a. ascertain information regarding a planned travel route of the motor vehicle;
b.  determine, based on the ascertained information regarding the planned route, whether a remaining travel time is less than a time needed for an upcoming regeneration of the diesel particulate filter, the remaining travel time being an amount of time for the motor vehicle to complete the planned travel route; and
c. based on the determination, prevent initiation of the active regeneration of the diesel particulate filter when the remaining travel time is less than the time needed for the upcoming regeneration of the diesel particulate filter;
wherein the active regeneration of the diesel particulate filter is initiated, as soon as the active regeneration has been prevented more often than a specifiable number of times.

Reasons for Allowance

4. 	The closest prior art to the subject matter of independent claim 1 is the Johnson publication which discloses a method for optimizing an active regeneration of a diesel particulate filter of a motor vehicle, comprising: 
a. ascertaining information regarding a planned travel route of the motor vehicle.   (See ¶0008.) 
Then, Upadhyay’s publication is introduced to combine with Johnson’s active regeneration of diesel particulate filter method by route planning with the opportunistic regeneration techniques and timing to fill in the gaps that Johnson has with the claimed invention.
Upadhyay’s work presents an opportunistic regeneration method of a diesel particulate filter based on cloud based traffic information and navigation information. In 
Upadhyay further teaches determining, based on the ascertained information regarding the planned route, whether a remaining travel time is less than a time needed for an upcoming regeneration of the diesel particulate filter, 
the remaining travel time being an amount of time remaining for the motor vehicle to complete the planned travel route (See Fig. 3 and ¶0054, Upadhyay suggests an active diesel particulate filter system which evaluates the optimal times to successfully perform a regeneration to complete travel to a destination point. In that evaluation, if the time to perform a regeneration is greater than the distance needed to perform a successful regeneration, then there is a subsequent course of actions that occur to insure regeneration commences at the appropriate time.  Upadhyay clearly teaches “determining a remaining traveling time” and “determining whether a remaining travel time is less than a time needed for an upcoming regeneration of the diesel particulate filter. “  Upadhyay begins this discussion in ¶0054, with their background description of method 300.  Specifically, referring to Fig. 3, step 308, step 308 recites “determining regeneration parameters for current soot load based on destination and traffic preview (Fig. 4 and Fig. 6.)”  


    PNG
    media_image1.png
    517
    455
    media_image1.png
    Greyscale


In pursuit of “determining a remaining traveling time at all, determining whether a remaining travel time is less than a time needed for an upcoming regeneration of the diesel particulate filter; and a remaining travel time to complete a planned travel route,” Upadhyay’s method 300 for opportunistic diesel particulate filter regeneration, continues to a subroutine in Step 308, which specifically points to Figs. 4 and 6.

    PNG
    media_image2.png
    427
    1050
    media_image2.png
    Greyscale


Referring to Fig. 6 above, Upadhyay directly states where a “known destination” is defined, and then clarifies the scope that the “known destination” has on “regeneration impact”.  Upadhyay defines “regeneration impact” respective to a “known destination” as a “regeneration based on route knowledge and regeneration parameters (soot load, regeneration benefit)”.  Fig. 6 corresponds with Upadhyay’s ¶0094, where he further “shows regeneration impact during various vehicle operation conditions, traffic conditions, and location information. In other words, a degree of regeneration that may be performed during opportunistic DPF regeneration during various vehicle operating conditions is shown. Specifically, table 600.”)
Additionally, Upadhyay teaches based on the determining, preventing initiation of the active regeneration of the diesel particulate filter, when the remaining travel time is less than the time needed for the upcoming regeneration of the diesel particulate filter.  (See Figs. 3 – 4, 6, and ¶0093 - ¶0094.  In particular, see ¶0094. Upadhyay particularly indicates, “vehicle, traffic, and location conditions, the degree of regeneration may be based on current soot load, and the RFF [regeneration favorability factor], wherein the RFF may be determined based on a remaining distance from a current location to the final destination or a potential final destination (e.g., as the distance decreases, RFF may decrease since the regeneration may not be completed before reaching the destination, thereby contributing to an increase in a probability of forced termination).”  Emphasis added.  It is clear that Upadhyay recites final destination is captured and represented to characterize the degree of regeneration of current soot load RFF parameters respective to a remaining distance.  The following explanation of the method flow in Upadhyay makes this clear:
Said more, in step 308 and referring to Fig. 6, the final destination of the diesel vehicle is known, based upon “route knowledge”:


    PNG
    media_image3.png
    121
    335
    media_image3.png
    Greyscale


Then, in considering RFF parameters such as soot load, and regeneration benefit, these parameters are then combined with step 410 of Upadhyay Fig. 4, wherein the soot accumulation is applied as an input to step 410’s regeneration model.  


    PNG
    media_image4.png
    113
    399
    media_image4.png
    Greyscale



The regeneration model yields a regeneration rate – herein correlated to the Appellant’s disclosure, as the rate of soot being created, as the travel time needed for an upcoming regeneration of the diesel particulate filter.  A subsequent regeneration decision which yields three (3) potential outcomes: a) regeneration initiation, b) regeneration terminated, or c) degree of regeneration.


    PNG
    media_image5.png
    289
    283
    media_image5.png
    Greyscale

 Upadhyay’s opportunistic dpf regeneration process continues with step 310 of Upadhyay Fig.3, wherein a determination is made whether “opportunistic regeneration conditions are met” or satisfied.


    PNG
    media_image6.png
    126
    283
    media_image6.png
    Greyscale


As can be seen in Upadhyay’s method 400 of Fig. 4 described above, a regeneration decision is determined which yields three (3) potential outcomes: a) regeneration initiation, b) regeneration terminated, or c) degree of regeneration.  Based upon the rate of soot being created, respective to the travel time needed for an upcoming regeneration of the diesel particulate filter, opportunistic regeneration may not be feasible.  If this is the case, Upadhyay’s regeneration decision from Fig. 4, is to “not initiate regeneration”.  

This regeneration prevention is further expanded upon wherein step 310 of Fig. 3, the conditions are “not” met for opportunistic regeneration, and the process flows [Wingdings font/0xE0] to step 312 -- wherein the soot load is insufficient given the time required to satisfactory perform a regeneration based upon trip parameters to final destination in a given time, and then proceeds further [Wingdings font/0xE0] to step 314 to determine if a regeneration is in progress.


    PNG
    media_image7.png
    121
    755
    media_image7.png
    Greyscale


If the regeneration is not in process at step 314, then the process flows [Wingdings font/0xE0] to step 324 where regeneration “does not regenerate”.  This indicates that diesel particulate filter regeneration is prevented.


    PNG
    media_image8.png
    123
    167
    media_image8.png
    Greyscale

However, the prior art does not teach, or suggest every element of independent claims 11, and 17 – 19. As such, a person skilled in the art would not modify Van Den Bergh in view of Johnson, in view of Upadhyay, or any other combination thereof, to provide the method wherein the active regeneration of the diesel particulate filter is initiated, as soon as the active regeneration has been prevented more often than a specifiable number of times.

5.	The following is an examiner’s statement of reasons for allowance:
wherein the active regeneration of the diesel particulate filter is initiated, as soon as the active regeneration has been prevented more often than a specifiable number of times.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661